                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                        Case No. 17-CV-80301-ROSENBERG/REINHART

ROBERT S. LEVIN & JOYCE
V. LEVIN,

        Plaintiffs,

v.

PALM BEACH COUNTY, et al.,

      Defendants.
_______________________________/

           ORDER GRANTING DEFENDANTS’ MOTION FOR BILL OF COSTS

        This matter is before the Court on Defendants’ Motion for Bill of Costs [DE 107]. The

Motion has been fully briefed.1 For the reasons set forth below, the Motion is granted.

        On November 2, 2017, this Court granted summary judgment in favor of Defendants.

Plaintiffs appealed. On September 26, 2018, the appellate court affirmed. Pursuant to Rule 54 of

the Federal Rules of Civil Procedure and 28 U.S.C. § 1920, Defendants are entitled to the recovery

of their costs defending this action. Defendants seek recovery of filing fees, deposition costs,

subpoena costs, and copying fees. Each of these categories of costs is recoverable. Id. Defendants

seek $5,331.55 in total, and Defendants’ request is supported by detailed documentation.

        In response, Plaintiffs argue that costs should not be taxed because of “Defendants

purposeful abuse of the discovery process.” The Court previously rejected Plaintiffs’ argument that

Defendants abused the discovery process and the Court’s decision has been affirmed on

appeal—the Court rejects this argument as unpersuasive. Plaintiffs also argue that costs should not

be taxed because they are pro se. Even assuming, for the sake of argument, that pro se status is a

1 The Court granted the parties the opportunity to file amended argument or additional argument subsequent to the
appellate court’s affirmance of this case; no party elected to amend the briefing before the Court.
valid ground to decline to impose costs, Plaintiff Robert Levin is a trained lawyer who has litigated

other cases in the past and who works for a company named Landmark Legal Foundation—this

argument is rejected as unpersuasive. Finally, Plaintiffs argue that certain costs were not incurred

by Defendants for the purpose of litigation. The Court does not agree for all of the reasons set forth

in Defendants’ Reply—Defendants’ costs were necessary and were incurred for the purpose of

litigating this action.

        For the foregoing reasons, it is ORDERED AND ADJUDGED that Defendants’ Motion

for Bill of Costs [DE 114] is GRANTED and Defendants are awarded $5,331.55 in costs.

        DONE and ORDERED in Chambers, West Palm Beach, Florida, this 14th day of

December, 2018.



                                                      ________________________________
                                                      ROBIN L. ROSENBERG
Copies furnished to Counsel of Record                 UNITED STATES DISTRICT JUDGE




                                                  2
